Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 31, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed by a physician as a part-time medical assistant who was paid an hourly wage. The employer had become concerned about the excessive number of hours claimant was logging and finally confronted her on an afternoon when claimant continued to work even though the office had been closed for the weekend. Claimant became offended when the employer accused her of “milking” and “abusing” her position and immediately resigned. Substantial evidence supports the Unemployment Insurance Appeal Board’s subsequent ruling that claimant was disqualified from receiving benefits because she left her employment without good cause. Criticism of an employee’s performance by a supervisor has been found not to constitute good cause for leaving one’s employment (see, Matter of Feng Yen Yang [Sweeney], 233 AD2d 656; Matter of Layton [Hudacs], 196 AD2d 943). This is especially true in the instant matter where the employer immediately apologized for her harsh words and suggested ways in which the situation could be amicably resolved.
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.